DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Comments Regarding Applicant’s Amendment
The amendment filed November 20, 2020 has been entered.
The terminal disclaimer filed November 20, 2020 has been approved.
Regarding the Information Disclosure Statement submitted on November 20, 2020, while the documents submitted therein have been considered by the Examiner, the listing of the non-patent literature document, “’flickr’, www.flickr.com; July 28, 2011” has been corrected to reflect the date provided on that document, namely 12/5/2012. 
The objection to the disclosure is withdrawn in response to the amendment to the specification.
The double patenting rejections are withdrawn in response to the terminal disclaimer.
The indicated allowability of claims 1, 4-6, 9 and 17-19 is withdrawn in view of the newly discovered reference to U.S. Patent Application Publication 20120060077 to Mate et al.  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-6, 9-11, 13 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 20130124508 to Paris et al. (submitted by Applicant, hereinafter referred to as “Paris”) in combination with U.S. Patent Application Publication 20120060077 to Mate et al. (hereinafter referred to as “Mate”).
As to claim 1, Paris discloses a method, comprising:
	obtaining, by a processing system comprising a processor ([0087]), image recognition information associated with an object being present in a first image of first personal content obtained by the processing system ([0040]-[0041]), wherein the first image is associated with an environment of the processing system ([0016]; [0037]);

	obtaining, by the processing system, second personal content from additional image information provided by a mobile communications device to the server, in response to the request ([0057]; [0075]);
	performing, by the processing system, image recognition to detect the object in a second image of the second personal content ([0057]; [0075]).
	Although Paris discloses providing all of the images having the same object or the user present ([0057]), Paris does not disclose generating, by the processing system, combined media content.  However, generating combined media content is well known.  For example, Mate teaches this ([0023]; [0025]).  Mate’s invention is relevant to media sharing ([0001]), which is the goal of Paris’ invention.  Further, Mate states that generating a compilation provides a more advantageous way of viewing content ([0024]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Paris’ invention according to Mate.
As to claim 4, Paris discloses the method of claim 1, further comprising:
	providing the first image without a remainder of the first personal content to the mobile communication device for generating other personal content associated with the object ([0057]-[0058]; [0059]; e.g., provides only images which match the search criteria); and
	providing a notice related to the first image to the mobile communication device ([0060]).
As to claim 5, Paris discloses the method of claim 1, further comprising providing the second image without a remainder of the second personal content to the mobile communication device for generating other personal content associated with the object ([0057]-[0058]; [0059]).
As to claim 6, Paris discloses the method of claim 1, further comprising providing a communication device associated with the object with access to the first image without a remainder of the first personal content and the second image without a remainder of the second personal content ([0057]-[0058]; [0059]).
As to claim 9, Paris discloses the method of claim 1, further comprising receiving user input data representative of a selection of an individual presented in the first personal content, wherein the image recognition information is based on the user input data ([0059]).
As to claim 10, Paris discloses a device, comprising:
	a processing system including a processor ([0087]); and
	a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations ([0089]), comprising:
	obtaining image recognition information associated with an object being present in a first image of first personal content obtained by the device ([0040]-[0041]), wherein the first image is associated with an environment of the device ([0016]; [0037]);
	obtaining second personal content from additional image information provided by a second device of the additional devices ([0057]; [0075]); and
	performing image recognition to detect the object in a second image of the second personal content ([0057]; [0075]).
	Paris does not disclose broadcasting a request to obtain additional images associated with the environment from additional devices in proximity to the device.  However, this is well known in the art.  For example, Mate teaches this ([0062]; media platform utilizes signaling to inform UEs to direct capturing of media items).  Mate states that this provides a better compilation ([0063]).  Therefore, it would have been obvious to one of ordinary skill in the art to 
As to claim 11, Paris discloses the device of claim 10, wherein the operations further comprise performing recognition analysis on the second personal content using the image recognition information to detect the object being present in the second image of the second personal content ([0057]; [0075]).
As to claim 13, Paris discloses the device of claim 10, although Paris discloses providing all of the images having an object or the user present ([0057]), Paris does not disclose wherein the operations further comprise generating combined media content.  However, generating combined media content is well known.  For example, Mate teaches this ([0023]; [0025]).  Mate’s invention is relevant to media sharing ([0001]), which is the goal of Paris’ invention.  Further, Mate states that generating a compilation provides a more advantageous way of viewing content ([0024]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Paris’ invention according to Mate.
As to claim 15, Paris discloses the device of claim 10, wherein the operations further comprise providing a communication device associated with the object with access to the first image without a remainder of the first personal content ([0057]-[0058]; [0059]; e.g., provides only images which match the search criteria).
As to claim 16, Paris discloses the device of claim 10, wherein the operations further comprise receiving user input data representing a selection of an individual presented in the first personal content, wherein the image recognition information is based on the user input data ([0059]).
As to claim 17, Paris discloses a non-transitory, machine-readable storage medium, storing executable instructions ([0089]) that, when executed by a processing system including a processor ([0087]), facilitate performance of operations, comprising:
	obtaining image recognition information ([0040]-[0041]) associated with an object being present in a first image of first personal content ([0040]-[0041]) obtained by a first communication device, wherein the first image is associated with an environment of the first communication device ([0016]; [0037]);
	submitting a request to obtain additional images associated with the environment from additional devices in proximity to the first communication device ([0071]; [0057]);
	obtaining second personal content from additional image information provided by a second communication device in response to the request ([0057]; [0075]);
	performing image recognition to detect the object in a second image of the second personal content ([0057]; [0075]); and
	Although Paris discloses providing all of the images having the same object or the user present ([0057]), Paris does not disclose generating, by the processing system, combined media content.  However, generating combined media content is well known.  For example, Mate teaches this ([0023]; [0025]).  Mate’s invention is relevant to media sharing ([0001]), which is the goal of Paris’ invention.  Further, Mate states that generating a compilation provides a more advantageous way of viewing content ([0024]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Paris’ invention according to Mate.
As to claim 18, Paris discloses the non-transitory, machine-readable storage medium of claim 17, wherein the operations further comprise receiving user input data representing a selection from among the-images of the first personal content ([0058]-[0059]), but does not 
As to claim 19, Paris discloses the non-transitory, machine-readable storage medium of claim 17, wherein the operations further comprise receiving the image recognition information from the second communication device with a subset of the additional image information ([0059]).

Allowable Subject Matter
Claims 2, 3, 7, 8, 12, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665